Citation Nr: 0842865	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include fungus of the fingernails and toenails.

2.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease.

3.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and J. A.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO).

In the veteran's May 2006 substantive appeal, he requested a 
hearing before the Board to be held at his local RO and 
requested a local hearing at the RO with a Decision Review 
Officer.  Thereafter, in June 2006, the veteran withdrew his 
Travel Board request.  The RO hearing was held in March 2007.  
The transcript has been associated with the claims folder.  
There are no outstanding hearing requests of record.


FINDINGS OF FACT

1.  Service connection is in effect for type II diabetes 
mellitus, evaluated as 20 percent disabling.

2.  The veteran is currently diagnosed with type II diabetes 
mellitus.

3.  A skin condition, to include fungus of the fingernails 
and toenails, did not originate in service and it is not 
related to any incident of service.

4.  The veteran's current skin condition, to include fungus 
of the fingernails and toenails, is directly related to his 
service-connected type II diabetes mellitus.  

5.  The veteran's coronary artery disease is productive of 
chest pain occurring two to three times a week, a workload 
ranging from 5.3 to 6 METs (metabolic equivalent) resulting 
in shortness of breath and chest pain and no left ventricular 
function with an ejection fraction (EF) ranging from 58 
percent to 65 percent. 

6.  The veteran's type II diabetes mellitus is productive of 
requiring insulin and a restricted diet.


CONCLUSION OF LAW

1.  A skin condition to include fungus of the fingernails and 
toenails, is proximately due to, or the result of, the 
veteran's service-connected type II diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for a rating in excess of 30 percent for 
coronary artery disease, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2008).

3.  The criteria for a rating in excess of 20 percent for 
type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in June 2005, prior to the 
adjudication of his claims in the August 2005 rating decision 
at issue.  An additional VCAA letter was sent to the veteran 
in December 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
May 2006, June 2006 and June 2007 pertaining to the 
downstream disability rating and effective date elements of 
his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in July 2008.  Specifically, this notice letter 
informed the veteran that, in order to support his claim for 
an increased rating for coronary artery disease and type II 
diabetes mellitus, the evidence must show that such 
disability has gotten worse, and the letter specified 
examples of evidence that the veteran should submit to show 
such worsening, including statements from employers regarding 
how his disability affects his ability to work, and 
statements from people who have witnessed how his disability 
symptoms affect him (presumably in daily life).  (Emphasis 
added).  The July 2008 letter also explained the assignment 
of disability ratings based upon the diagnostic codes found 
in 38 C.F.R., Part 4.  Finally, the letter provided numerous 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  (The 
Board notes that the second "element" of the Vazquez-Flores 
notice requirement does not apply in this case, because the 
criteria for a higher rating under the diagnostic codes which 
the veteran's disability may be rated can indeed be satisfied 
by the veteran demonstrating a noticeable worsening or 
increase in severity of that disability and the effect of 
that worsening on his employment and daily life.)

Similarly, the veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  The 
evidence includes private and VA medical records as well as 
the veteran's statements that his conditions have gotten 
worse.  Based on this evidence, the Board is satisfied that 
the veteran had actual knowledge of what was necessary to 
substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

I.  Service connection for a skin condition, to include 
fungus of the fingernails and toenails

Pertinent Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter the Board notes that in regard to the 
veteran's claim for service connection for a skin condition 
to include fungus of the fingernails and toenails, the issue 
of entitlement to service connection on a secondary basis is 
reasonably raised by the evidence of record.  As such, the 
Board will consider 38 C.F.R. § 3.310(a)-(b), for purposes of 
determining the veteran's basic entitlement to VA 
compensation benefits, which is a different approach from 
that used by the RO.  See 38 U.S.C.A.  § 1110.  In so doing, 
the Board will consider law not already considered by the RO.  
See 38 C.F.R. § 20.903(b) (2008).  However, given that the 
application of 38 C.F.R. § 3.310 will result in a favorable 
outcome for the veteran, the Board is of the opinion that the 
veteran will not be prejudiced by its decision.

In statements presented throughout the duration of this 
appeal, the veteran has alleged that his current fungus of 
the fingernails and toenails was due to his exposure to Agent 
Orange during his active military service.  The evidence of 
record reflects that the veteran served in Vietnam during the 
Vietnam era and exposure to herbicides is conceded.  Service 
treatment records are absent of any findings of nail fungus 
or a similar condition.  Nail fungus or other skin condition 
of the fingernails and toenails was not reported in the 
separation examination.

The medical evidence of record reflects that the veteran had 
been diagnosed with a fungus infection of the fingernails, 
hands and the toes as early as July 2005, during a VA 
examination.  VA outpatient treatment reports reflect that 
the veteran has been variously diagnosed with and treated for 
a nail condition of the fingernails and toenails including 
fragile and fungal nails, onchomycosis and nail dystrophy.  
In both November 2006 and April 2007, VA physicians assessed 
the veteran with painful fingers and toes with nail dystrophy 
which was most likely due to type II diabetes mellitus.  

In a July 2005 VA examination, the veteran reported a loss of 
the fingernails which began several years earlier and he had 
not been treated with creams or medications for the last 
several years.  He also reported pain beginning recently in 
the toenails and was currently taking medication.  The 
examiner diagnosed the veteran with fungus infection of the 
fingernails, hands and the toes and concluded the change in 
the fingernails was secondary to a fungus infection. 

A February 2008 private medical report reflected that the 
veteran was diagnosed with onchomycosis.

Having carefully reviewed the record, the Board finds the 
preponderance of the evidence is supports the veteran's claim 
for service connection for a skin condition, to include 
fungus of the fingernails and toenails, as secondary to his 
service-connected type II diabetes mellitus.  The Board notes 
that while the veteran claimed this disability was the result 
of exposure to Agent Orange in service, service connection is 
not warranted for this condition under current VA law for 
presumptive purposes as a fungus of the fingernails and 
toenails is not one of diseases, enumerated above, which has 
been deemed to be associated with herbicide exposure.  See 38 
C.F.R. §§ 3.307, 3.309 (a)(6).  However, the objective 
evidence of record demonstrates that the veteran has a 
current fungus infection of the fingernails and toenails, is 
service-connected for type II diabetes mellitus, and a 
relationship between the fungus infection of the fingernails 
and toenails and his service-connected type II diabetes is 
established by way of a medical nexus opinion.  The record 
does not include any evidence that would contradict the nexus 
opinion furnished.  Thus service connection for a skin 
condition, to include fungus of the fingernails and toenails, 
as secondary to the veteran's service connected type II 
diabetes mellitus is warranted.

II.  Increased Rating

Pertinent Laws and Regulations

Increased ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

A.  A rating in excess of 30 percent for coronary artery 
disease

The veteran's coronary artery disease has been rated under 38 
C.F.R. § 4.104, Diagnostic Code 7005 for arteriosclerotic 
heart disease (coronary artery disease).  

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shovelling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2 (2008). 

Diagnostic Code 7005 provides ratings for arteriosclerotic 
heart disease (coronary artery disease), and requires 
documented coronary artery disease.  Arteriosclerotic heart 
disease (coronary artery disease) resulting in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; when 
continuous medication is required, is rated 10 percent 
disabling.  Arteriosclerotic heart disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Arteriosclerotic heart disease resulting 
in more than one episode of acute congestive heart failure  
in the past year, or; workload of greater than 3 METs  but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left  ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  Arteriosclerotic heart disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  A Note to Diagnostic Code 7005 provides that, if 
non-service-connected arteriosclerotic heart disease is 
superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, the adjudicator is to request 
a medical opinion as to which condition is causing the 
current signs and symptoms.  38 C.F.R. § 4.104.  

Analysis

The veteran contends that his current coronary artery disease 
has worsened and warrants a rating in excess of 30 percent.  

Private medical records from March 2005 reflect that the 
veteran was diagnosed with status post coronary artery bypass 
graft surgery.  

In a July 2005 VA examination the veteran reported he 
experienced two to three episodes of chest pain a week that 
are less severe than prior to his heart catheterization and 
lasted about 10 to 15 minutes.  The veteran was diagnosed 
with coronary artery disease.  The examiner opined that 
following an uncomplicated three vessel coronary bypass 
procedure was performed with a reduction of anginal symptoms, 
the veteran still had angina with less severity and less 
frequency.  The examiner noted the veteran did not have a 
history of heart failure and referred to stress tests in 
February 2003 and in 2002 in which no abnormalities were 
reported.  

In an April 2006 VA examination, the veteran reported angina 
occurred weekly, dyspnea occurred on moderate exertion and 
dizziness occurred monthly.  The veteran also reported that 
he required continuous medication.  A stress test resulted in 
a workload of 6 METs.  The examiner noted that the current 
status of the veteran's coronary artery disease was status 
post three ventricular coronary artery bypass graft with 
angina pectoris two to three times a week, no heart failure 
and the last endurance treadmill test was in 2003 with an 
ejection fraction of 62 percent.  The examiner opined that 
the veteran's condition had worsened as he had two to three 
short lived episodes of angina pectoris without heart 
failure.

VA outpatient treatment reports from August 2006 to July 2007 
reflect that the veteran was diagnosed with and treated for 
coronary artery disease on several occasions.  In August 
2006, the veteran was noted as generally asymptomatic except 
for the occasional sharp chest pain associated with emotional 
excitement and lifting heavy objects that occurred two to 
three times a week and for the last two to three years.  An 
October 2006 cardiology evaluation noted the veteran had 
intermittent non-exertional chest pain that did not sound 
typical for angina.  In October 2006 as well as in February 
2007, the veteran's coronary artery disease workload was 
recorded at 5.3 METs with chest pain and shortness of breath, 
no left ventricular dysfunction was found and ejection 
fraction was 65 percent.  In May 2007, the veteran's coronary 
artery disease workload was recorded at 5.3 METs with chest 
pain and shortness of breath, no left ventricular dysfunction 
was found and ejection function was 58 percent.  Also in May 
2007, the veteran reported right sided chest pain two to 
three weeks earlier that felt similar to his prior heart 
attack.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
coronary artery disease is appropriately evaluated as 30 
percent disabling and does not warrant a higher evaluation at 
any time since the date of claim on June 10, 2005.  The 
objective findings of record did not reflect coronary artery 
disease resulting in more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs  but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  In this regard the Board notes that the veteran's 
current coronary artery disease was productive of chest pain 
occurring two to three times a week, a workload ranging from 
5.3 to 6 METs (metabolic equivalent) resulting in shortness 
of breath and chest pain and no left ventricular function 
with an ejection fraction ranging from 58 percent to 65 
percent.  Thus, the preponderance of the evidence is against 
the veteran's claim.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent at any time 
since the date of claim on June 10, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 30 percent 
disabling since that date, so his rating cannot be "staged" 
because the 30 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for coronary artery disease is not warranted at any 
time since the date of claim on June 10, 2005.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

B.  A rating in excess of 20 percent for type II diabetes 
mellitus

The veteran's coronary artery disease has been rated under 38 
C.F.R. §4.119, Diagnostic Code 7913 which provides ratings 
for diabetes mellitus.  Diabetes mellitus that is manageable 
by restricted diet only is rated 10 percent disabling.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Note (1) to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, the adjudicator is not to 
request a glucose tolerance test solely for rating purposes.  
38 C.F.R. § 4.119.

Analysis

The veteran contends that his current type II diabetes 
mellitus has worsened and warrants a rating in excess of 20 
percent.  

Private medical records from March 2005 and February 2008 
reflect that the veteran was treated for and diagnosed with 
type II diabetes mellitus.

In a July 2005 VA examination, the veteran reported that 
following his hospitalization for high blood sugar in 1994 or 
1995, he was discharged on insulin therapy, began to monitor 
his blood sugar, found it very hard to lose weight and 
started on Actos in 1996.  He reported being at his heaviest 
weight during the time of this examination.  The veteran was 
diagnosed with diabetes mellitus.  The examiner concluded 
that the veteran had type II diabetes mellitus, was on 
insulin, had poor glycemic control and had significant 
resistance to exercise and dietetic counseling.  The examiner 
further noted that the veteran had been very noncompliant 
with his diet and ate cakes and candies all the time and 
there was no history of a readmission to the hospital for 
diabetic ketoacidosis or hypoglycemia. 

In an April 2005 VA examination, the veteran reported having 
been hospitalized in 2000 for increased weakness with 
frequent urination and a blood sugar count of 996.  He 
reported his condition had become progressively worse and was 
currently using insulin, more than once a day, and oral 
medication.  The examiner noted that the veteran was 
instructed to follow a special diet.  The examiner also 
reported that the veteran had poorly controlled diabetes 
which led to several diabetes related conditions. The 
examiner opined that the veteran's diabetes had worsened as 
his blood sugar was high and the veteran found it hard to 
control his weight.

VA outpatient treatment reports from August 2006 to July 2007 
reflect that the veteran was treated for type II diabetes 
mellitus characterized as difficult to control and 
uncontrolled.  In February 2007, a physician noted that the 
veteran's diabetes mellitus, type II, monitoring would be 
important with new medication and that diabetes control was 
essential and had been difficult.  In addition, the physician 
noted that walking everyday was recommended, the veteran was 
counseled on diet and exercise and was taking insulin at this 
time.  A May 2007 reported also noted walking everyday was 
recommended, the veteran was counseled on diet and exercise, 
his diabetes control was inadequate and a higher dose of 
insulin was needed as the veteran needed better control.  A 
November 2006 report noted that the veteran was on insulin 
for which he must call the physician weekly to adjust, 
attempted to exercise, was extremely noncompliant with drugs 
and medications and refused nutrition and diabetes 
counseling.  In addition, his wife reported that he did not 
care and ate cookies, cakes and candies all the time.  
Finally, a November 2006 report noted that the veteran was 
hospitalized in October 2006 for diabetes mellitus out of 
control and noted that the veteran must call weekly to have 
his insulin adjusted appropriately though he had not yet done 
so.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
type II diabetes mellitus is appropriately evaluated as 20 
percent disabling and does not warrant a higher evaluation at 
any time since the date of claim on June 10, 2005.  The 
objective findings of record did not reflect type II diabetes 
mellitus requiring insulin, a restricted diet and the 
regulation of activities.  The objective evidence of record 
only reflects that the veteran required insulin and a 
restricted diet which is adequately compensated for under the 
20 percent rating assigned.  While there is evidence that the 
veteran was prescribed exercise, diet and insulin adjustment, 
none of these activities were regulated as demonstrated by 
the VA physicians reports of the veteran's noncompliance with 
their requests.  Thus, the preponderance of the evidence is 
against the veteran's claim.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the date of claim on June 10, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 20 percent 
disabling since that date, so his rating cannot be "staged" 
because the 20 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for type II diabetes mellitus is not warranted at any 
time since the date of claim on June 10, 2005.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration for Increased Ratings Claims

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's coronary artery disease or type II 
diabetes mellitus presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the veteran's 
coronary artery disease or type II diabetes mellitus.  While 
the record reflects that the veteran is currently unemployed, 
there is no evidence that the veteran's is prevented from 
obtaining employment due solely to his service connected 
disabilities.  As a result, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for a skin condition, to include fungus of 
the fingernails and toenails, as secondary to service-
connected type II diabetes mellitus, is granted.

A rating in excess of 30 percent for coronary artery disease, 
is denied.

A rating in excess of 20 percent for type II diabetes 
mellitus, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


